ProblZA

(7193)
                                     United States District Court
                                  for the District of Massachusetts
                        Amended Report on Offender Under Supervision

   Name of Offender: Annette Gracia                     Case Number:     1:17CR10301

   Name of Sentencing Judicial Officer: The Honorable Indira Talwani, U.S. District Judge
   Date of Original Sentence: 1/23/18
    Original Offense: Producing a False Identification Document, in violation of 18 U.S.C.
    1028(a)(1).
    Original Sentence: 12 months custody of the Bureau of Prisons to be followed by 24 months
    of supervised release.
   Type of Supervision: Supervised Release          Date Supervision Commenced: 1/17/19


                                NON-COMPLIANCE SUMMARY


Reference is made to the Form 12A dated 4/19/19, which detailed new criminal charges
outlined in Violation I and recommended no immediate action by the Court. This Amended
Form 12A is respectfully submitted to inform the Court of new additional criminal charges, as
detailed in Violation II below.


Violation Number             Nature of Noncompliance

          I          Violation of Mandatory Condition of Supervised Release: The
                     defendant must not commit another Federal, state or local crime.

                     On 4/13/19, Boston Police Officers responded to a report ofdomestic violence
                     occurring at Ms. Gracia's residence located at 2A Maynard Street in
                     Roslindale, MA. Upon arrival, the Officers were met by Ms. Gracia who
                     reported that she and her 10-year-old daughter, Annelise Arthur had an
                     argument over the use of a cell phone. Ms. Gracia further reported that her
                     daughter had "got in her face" during the argument so she pushed her away
                     by placing her hands on her upper chest/lower neck area. Thereafter, Ms.
                     Gracia stated that her husband, Antoine Arthur attempted to contact 911,
                     however, she attempted to keep him from doing so, which resulted in two
                     small lacerations to her right hand. Given that Ms. Gracia complained that she
                     was having an asthma attack, and had been experiencing both depression and
                     high blood pressure, an ambulance was summonsed to the scene so she could
                     be evaluated.
Prob 12A                               -2-                   Report on Offender Under Supervision


           Officers subsequently spoke to Mr. Arthur who advised that he was
           downstairs watching television when he heard a commotion and what he
           thought sounded like someone choking upstairs. Mr. Arthur thenwent upstairs
           to investigate and observed his wife and the child involved in an altercation.
           He then attempted to call 911, at which time, Ms. Gracia unsuccessfully
           attempted to take the phone from him which resulted in a very minor scratch
           to his right forearm.

           When Officers later interviewed the victim, she explained that she had wanted
           to play a game on her cell phone and knowing that her mother would object,
           she shut her bedroom door and attemptedto barricade it to the point where her
           mother would not be able to gain entry. Ms. Gracia was able to enter her
           room, and when she did, the victim stated that she was pushed onto her bed
           and was then strangled by her mother. When Officers asked if she was able to
           breath or speak, the victim replied, "sort of." It is noted that Officers did not
           observe any bruising or redness to the victim's neck and EMT's on scene
           determined that further treatment at an area hospital was not necessary.

           Based on the above information. Officers placed Ms. Gracia under arrest for
           Assault and Battery 209A and transported her to Boston Medical Center to be
           treated for her medical conditions. On 4/16/19, Ms. Gracia was arraigned in
           West Roxbury District Court for Assault and Battery and Strangulation.
           Consequently, she was released on a $150.00 previously posted bail pending
           a pretrial hearing on 5/21/19. On that date, the matter was continued for a
           status hearing on 6/21/19.

      II   On 5/29/19, Boston Police Officers were dispatched to 600 Hyde Park Avenue
           in Hyde Park, MA after receiving an anonymous call stating a person was
           carrying a loaded firearm. According to the report relayed by dispatch, the
           anonymous caller stated "they were 99.9% sure they had just observed a 300-
           pound Hispanic female with a ponytail wearing black pants, and a grey hood
           sweatshirt, put a black and gold handgun inside her bag in front of a pizza
           shop."

           Upon arrival. Officers observed a female matching the above description, later
           identified as Annette Gracia, walking in the vicinity of the reported pizza
           shop. When questioned ifshe had just placed a handgun in her bag, Ms. Gracia
           did not respond, and attempted to open the back pack that was in her
           possession. At this point an Officer retrieved the bag from Ms. Garcia, and
           subsequently discovered 1 magazine containing 8 live rounds of 380
           ammunition inside. Ms. Garcia was then asked to produce a License to Cany
           Permit which she admitted she did not own. A search of the immediate area
 Prob 12A                                       -3-                  Report on Offender Under Supervision


                   for a firearm resulted in no further evidence being found.

                   During questioning, Ms. Gracia denied ownership of the magazine, and then
                   alleged that her husband, Antoine Arthur planted the item in her bag to
                   deliberately get her in trouble. She noted she had just left her husband's home
                   prior to walking to Hyde Park Avenue. Although the parties are separated,
                   Ms. Gracia explained that the couple are currently involved in an ongoing
                   custody battle, and she had gone to the house where Arthur and her children
                   live, to clean the property in anticipation of a DCF visit later that date.

U.S. Probation Officer Action:


On 4/19/19, the Probation Officer filed a Report on Offender Under Supervision (Form 12A) to
notify the Court of the new law violation detailed in Violation I above. Although our office was
troubled by the circumstances surroundingMs. Gracia's arrest, we had asked the Court to refrain
from taking action at the time based on the following post arrest developments: the child was not
removed from home as a result of Ms. Gracia's arrest; the state court did not issue a no contact
order between her and the child; DCF had been notified and planned to monitor the case going
forward; and there were ongoing domestic issues between Ms. Gracia and her husband, with the
most recent being her allegedly being assaulted by him two days prior to her arrest. Additionally,
and most importantly, Ms. Gracia had agreed to vacate the premises immediately, and to continue
attendingtherapy weekly to address the increasing depressionand anxiety she has dealt with since
her release.


Since her arraignment on the charges detailed in Violation I, Ms. Gracia has attended her
scheduled court appearances in West Roxbuiy Court, and although she was optimistic the matter
would be dismissed at her pretrial hearing on 5/21, the case remains pending with a next hearing
on 6/20/19. Likewise, DCF supported the initial abuse claim against her, and as a result, opened
a case in their Hyde Park Office to monitor her family's living arrangement more closely and
provide resources where necessary. While neither Ms. Gracia nor her husband have obtained
restraining orders against each other, given their present contentious relationship, Ms. Gracia
agreed to relocate to another residence until both her pending criminal matter and DCF case had
been resolved. She further agreed to sever all contact with Mr. Arthur, absent an issue that needed
to be discussed involving their two children.

In regards to the additional charges noted in Violation II, despite admitting to Officers that she
returned to the home where her husband and children live on 5/30/19, Ms. Gracia has insisted she
only did so once she confirmed with her daughters that her husband was not home. After cleaning
the home in preparationofa DCFvisit, she decidedto take a shower, and that is when her husband
reportedly came home without her knowledge. Upon learning he was in the home, she recalled
grabbing her bag and immediately leaving the home to take a bus on Hyde Park Avenue. Ms.
Gracia claims that when she exited a store a short while later, she observed Mr. Arthur in a car
 Prob 12A                                       -4-                    Report on Offender Under Supervision



across the street, but did not approach him as she walked to the bus stop. Shortly after, she states
the Officer approached her and questioned her about a loaded magazine that was subsequently
found inside her purse.

Ms. Gracia has vehemently denied owning the magazine, and alleged that Mr. Arthur placed the
item in her bag while she was in the shower, and then deliberately called the police in an effort
to have her arrested and gain leverage in their custody dispute.

While nothing in Ms. Gracia's history suggests she has any tendency to carry illegal firearms, or
ammunition, we have advised her that since she has no proof to support the allegations against
her husband, and has been formally charged, this violation would need to be reported to the Court.
Nonetheless, we do believe that based on the circumstances leading up her arrest, her claims of
being falsely accused have some merit. We would note that the responding Officer contacted our
office at the time of the incident to advise that the Boston Police also found Ms. Gracia's claim
to be credible which is why the opted to request a summons, in lieu of making an on-scene arrest.
Therefore, we are respectfully asking Your Honor to refrain from taking any action at this time
to allow Ms. Gracia due process for both of her pending state matters.

We recognize that incurring two new state charges for serious offenses in less than 60 days is
concerning, which is why we plan to continue to increase the level of monitoring of her case, as
well as our interaction with her assigned therapist, over the next several weeks. In the event there
are any new violations, or either of her pending cases result in negative outcomes, we will revisit
this recommendation and update the Court accordingly. If Your Honor agrees with our
recommendation, kindly affix your signature below.

/s/Lisa Paiva                                              /s/Patrick Skehill
Lisa Paiva                                                  Patrick Skehill
Supervising U.S. Probation Officer                         U.S. Probation Officer
                                                            6/3/2019


THE COURT ORDERS
[l/J   NoActioi\                   C                                                                   «
[ ]    The Extension of Supervision as Noted Above
[ ]    The Modification of Conditions as Noted Above
[ ]    Other

                                                                                                   —




                                                                  Honorable Indira Talwani
                                                                  U.S. District Judge
                                                                       6
                                                                  Date
